1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   GLENN-COLUSA IRRIGATION                No. 2:17-cv-120 WBS CKD
     DISTRICT,
13
                 Plaintiff,
14                                          MEMORANDUM & ORDER RE:
         v.                                 DEFENDANTS’ MOTION FOR
15                                          PARTIAL SUMMARY JUDGMENT
     UNITED STATES ARMY CORPS OF
16   ENGINEERS; ASSISTANT SECRETARY
     OF THE ARMY FOR CIVIL WORKS JO-
17   ELLEN DARCY, in her official
     capacity; LIEUTENANT GENERAL
18   TODD SEMONITE, in his official
     capacity; and COLONEL DAVID RAY,
19   in his official capacity,

20               Defendants.

21

22                             ----oo0oo----

23            Plaintiff Glenn–Colusa Irrigation District brought this
24   action against defendants the United States Army Corps of
25   Engineers (“USACE”), Assistant Secretary of the Army for Civil
26   Works Jo–Ellen Darcy, Lieutenant General Todd Semonite, and
27   Colonel David Ray, alleging that the USACE breached a
28
                                        1
1    construction contract by failing to construct an irrigation

2    facility according to the contract’s specifications. (Compl.

3    (Docket No. 1).)    Before the court is defendants’ Motion for

4    Partial Summary Judgment. (Docket No. 44.)

5    I.   Background

6               Plaintiff is a state government entity and an

7    irrigation district that provides water to farms in Glenn and

8    Colusa counties.    (Decl. of Thaddeus Bettner (“Bettner Decl.”) ¶

9    4 (Docket No. 45-2).)    Plaintiff diverts water from the

10   Sacramento River at a pump station near Hamilton City and then

11   conveys that water through a canal to approximately 1,500

12   landowners.   (Id. ¶ 5.)   The USACE is a subdivision of the United

13   States Army that builds and maintains infrastructure in the

14   United States.     (See US Army Corps of Engineers,

15   http://www.usace.army.mil/About (last visited July 10, 2019).)

16   The individual defendants are Army personnel who oversee USACE

17   operations.   (See Compl. ¶¶ 18-20 (Docket No. 1).)

18              In 1991, the United States brought an Endangered

19   Species Act action against plaintiff in this court.    (Pl.’s App.

20   Ex. 2 (Docket No. 46-2).)    The government alleged that plaintiff
21   unlawfully took endangered Chinook salmon with defective fish

22   screens at its Hamilton City pump station.    (See id. at 1.)

23   After Judge Levi permanently enjoined plaintiff from pumping

24   water during the salmon’s migration season, the parties developed

25   a long-term solution and created the Hamilton Fish Screen

26   Project.   (Id.)   As part of that project, the parties entered
27   into a Project Cooperation Agreement (“PCA”) and agreed to co-

28   fund the construction of an irrigation gradient facility designed
                                        2
1    to improve the performance of a fish screen plaintiff implemented

2    at the pump station.    (Pl.’s App. Ex. 4 (Docket No. 46-4).)

3              The gradient facility is an in-channel permanent rock

4    structure located near plaintiff’s intake channel off the

5    Sacramento River.     (Bettner Decl. ¶ 9.)   The facility regulates

6    the water surface levels at the pumping station and was

7    engineered to improve performance of the newly-implemented fish

8    screen.   (Bettner Decl. ¶ 11.)    The facility was designed to help

9    plaintiff meet demand and also ensure compliance with the pumping

10   restrictions imposed due to the prior litigation.      (Pl.’s App.

11   Ex. 3 at 15 (Docket No. 46-3).)     Congress authorized the

12   construction of the gradient facility in Section 102 of the

13   Energy and Water Development Appropriations Act of 1990, Pub. L.

14   No. 101-101, 103 Stat. 641, 649.       This authorization directed the

15   Secretary of the Army, acting through the Chief of Engineers, to

16   complete engineering and design and proceed with construction of

17   the gradient facility.

18             The PCA sets forth the obligations of the parties with

19   respect to the construction of the gradient facility.      (Pl.’s

20   App. Ex. 4.)   As a non-federal sponsor, the PCA required
21   plaintiff to contribute a minimum of 25% of total project costs

22   for the facility.    (Id. at 5.)   Additionally, USACE received

23   funds for the project from Congress on the condition that it

24   expeditiously construct the project, applying the procedures

25   traditionally applied to federal projects pursuant to federal

26   law.   (Id. at 4.)    The PCA specified that “performance of all
27   work on the Project . . . shall be exclusively within the control

28   of the Government.”    (Id.)
                                        3
1              Part of the PCA, and the focus of defendants’ motion,

2    references bank stabilization work near River Mile 208 (“RM

3    208”).   (Id. at 1.)   RM 208 is located about two miles upstream

4    from the gradient facility.   (Pl.’s App. Ex. 5 at 50:22-25

5    (Docket No. 46-5).)    The PCA refers to RM 208 and notes that

6    congressional authorization for the construction of the gradient

7    facility was modified by Section 305 of the Water Resources

8    Development Act of 1999, Pub. L. No. 106–53, 113 Stat. 269, 299.

9    (Pl.’s App. Ex. 4 at 1.)   Citing Section 305, the PCA states that

10   the government may “carry out bank stabilization work in the

11   riverbed gradient facility, particularly, in the vicinity of

12   River Mile 208, if the Assistant Secretary of the Army (Civil

13   Works) determines that such work is necessary to protect the

14   overall integrity of the project, on the condition that

15   additional environmental review of the project is conducted,

16   which work, if approved may be reflected in an amendment to this

17   Agreement.”   (Id.)

18             In 2001, the parties executed a Schedule and Cost

19   Change Request to complete engineering reports and environmental

20   assessments “to evaluate alternatives for the RM 208 bank
21   stabilization feature of the gradient facility project.”     (Pl.’s

22   App. Ex. 8 (Docket No. 46-8).)   In the years after, the USACE

23   contracted with outside parties to complete the referenced

24   engineering and environmental work.    (See Pl.’s App. Exs. 9-15

25   (Docket Nos. 46-9 to 46-17).)    Ultimately, plaintiff admits that

26   the Assistant Secretary of the Army made no determination that
27   bank stabilization work was necessary to protect the overall

28   integrity of the gradient facility project and the parties did
                                       4
1    not execute an amendment to the PCA to include such work at RM

2    208.       (Decl. of Benjamin Hall (“Hall Decl.”) Ex. A at 6 (Docket

3    No. 44-3).)

4                  After the parties were unable to resolve the issues

5    they had with the project, plaintiff brought an action against

6    the government in the Court of Federal Claims, alleging that the

7    United States breached the PCA by failing to construct the

8    gradient facility according to the PCA’s specifications.       See

9    Glenn-Colusa Irrigation Dist. v. United States, 129 Fed. Cl. 593

10   (2016).      The Court of Federal Claims dismissed that action for

11   lack of jurisdiction.       Id. at 599.

12                 In January 2017, plaintiff filed this action, alleging

13   causes of action against defendants for: (1) breach of contract,

14   (2) breach of the implied covenant of good faith and fair

15   dealing, (3) breach of implied warranty, (4) declaratory

16   judgment, and (5) violation of the Administrative Procedure Act.

17   (Compl. ¶¶ 20–26.)1      Plaintiff alleges, as one of its categories

18   of project defects, that USACE failed to construct improvements

19   at RM 208.      (Id. ¶¶ 84-89.)   Defendants now seek summary judgment

20   as to all claims arising out of the alleged failure to conduct
21   bank stabilization efforts near RM 208.2

22

23          1  This court previously denied defendant’s motion to
     dismiss certain claims on the grounds that they were barred by
24   the applicable statute of limitations. See Glenn-Colusa
     Irrigation Dist. v. U.S. Army Corps of Eng’rs, No. 2:17-cv-0120
25   WBS GGH, 2017 WL 2779012 (E.D. Cal. June 27, 2017).
26          2  The complaint does not clearly outline what claims
27   pertain to the alleged defects at RM 208. Accordingly, the court
     assumes that plaintiff alleges all of its claims as to this
28   alleged defect.
                                     5
1    II.    Legal Standard

2                Summary judgment is proper “if the movant shows that

3    there is no genuine dispute as to any material fact and the

4    movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

5    P. 56(a).    A material fact is one that could affect the outcome

6    of the suit, and a genuine issue is one that could permit a

7    reasonable jury to enter a verdict in the non-moving party’s

8    favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

9    (1986).

10               The party moving for summary judgment bears the initial

11   burden of establishing the absence of a genuine issue of material

12   fact and can satisfy this burden by presenting evidence that

13   negates an essential element of the non-moving party’s case.

14   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

15   Alternatively, the movant can demonstrate that the non-moving

16   party cannot provide evidence to support an essential element

17   upon which it will bear the burden of proof at trial.     Id.   Any

18   inferences drawn from the underlying facts must, however, be

19   viewed in the light most favorable to the party opposing the

20   motion.   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
21   U.S. 574, 587 (1986).

22   III.   Discussion

23               Federal law governs contract interpretation where the

24   United States is a party.    Mohave Valley Irrigation & Drainage

25   Dist. v. Norton, 244 F.3d 1164, 1165 (9th Cir. 2001).     The

26   content of federal law is derived from general federal common
27   law.   United States Postal Serv. v. Ester, 836 F.3d 1189, 1195

28   (9th Cir. 2016).    In interpreting and applying federal common
                                       6
1    law, courts should be “guided by general principles of contract

2    law and by the Restatement.”    First Interstate Bank of Idaho v.

3    Small Bus. Admin., 868 F.2d 340, 343 (9th Cir. 1989) (alteration

4    in original).    Another source of traditional common law

5    principles is “the content of the forum state’s law.”      Glenn-

6    Colusa, 2017 WL 2779012, at *3 (citations and quotations

7    omitted).

8                The interpretation of a contract is a mixed question of

9    law and fact.    Tehama-Colusa Canal Auth. v. U.S. Dep’t of the

10   Interior, 721 F.3d 1086, 1093 (9th Cir. 2013).     However, “the

11   determination of whether contract language is ambiguous is a

12   question of law.”    Klamath Water Users Protective Ass’n v.

13   Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999).     Contract

14   interpretation starts with the language of the written agreement.

15   Id.   The contract “must be read as a whole and every part

16   interpreted with reference to the whole, with preference given to

17   reasonable interpretations.”    Id.    If the provisions of a

18   contract are clear and unambiguous, they must be given their

19   ordinary meaning.    Tehama-Colusa, 721 F.3d at 1093.

20         A.    Breach of Contract Claim
21               A breach of contract claim requires (1) the existence

22   of a valid contract, (2) an obligation under the contract, (3) a

23   breach of that duty, and (4) damages caused by the breach.      See

24   CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226, 1239 (5th

25   Dist. 2008); San Carlos Irrigation & Drainage Dist. v. United

26   States, 877 F.2d 957, 959 (Fed. Cir. 1989).     Plaintiff argues
27   that defendants did not perform their contractual obligation to

28   carryout bank stabilization work at RM 208.     Plaintiff insists
                                       7
1    that such an obligation exists because evidence demonstrates that

2    RM 208 is integral to the gradient facility project.

3               Here, the express terms of the PCA, the contract at

4    issue in this case, define the obligations of the parties and the

5    scope of the gradient facility project.     Article II-A of the PCA

6    requires that the government “expeditiously construct the

7    project,” applying the procedures traditionally applied to

8    federal projects.    (See Pl.’s App. Ex. 4 at 4.)   And Article I-A

9    of the agreement states that:

10          The term “Project” shall mean the Riverbed Gradient
            Facility Project for the Sacramento River at the GCID
11          Intake, California, which shall be operated in an
            integrated fashion with the Hamilton City Pumping
12          Plant Fish Screen Improvement Project. The Riverbed
            Gradient Facility is designed with the general
13          characteristics of a natural riffle and consists of
            three sheet pile cutoff walls and rock riprap
14          revetment along the channel bed and banks as generally
            described in the Limited Reevaluation Report titled,
15          “Gradient Facility Limited Reevaluation Report,
            Riverbed Gradient Facility for the Sacramento River at
16          the GCID Intake, California,” dated, March 1998 and
            approved by Director of Civil Works, on 21 April 1998.
17

18   (See id. at 2.)   Nothing within the quoted language mentions RM

19   208.   Likewise, plaintiff agrees that the project, as defined in

20   the PCA, does not include bank stabilization at RM 208.     (See
21   Hall Decl. Ex. A at 5.)    Moreover, the operative part of the

22   contract does not obligate defendants to take any action related

23   to RM 208.

24              In fact, the PCA contains only a single reference to RM

25   208, which is in the contract’s recitals.     (See Pl.’s App. Ex. 4

26   at 1; see also Hall Decl. Ex. A at 6 (plaintiff admitting that a
27   recital to the PCA contains the relevant reference to RM 208).)

28   Recitals in a contract “are merely explanations of the
                                       8
1    circumstances surrounding the execution of the contract.”     See

2    Mozdzierz v. Accenture, LLP, No. 06-cv-3877, 2010 WL 4273323, at

3    *6 (E.D. Pa. Oct. 29, 2010) (citation omitted).     Recitals are

4    generally given limited effect and do not form any part of the

5    real agreement.     See Emeryville Redevelopment v. Harcros

6    Pigments, Inc., 101 Cal. App. 4th 1083, 1101 (1st Dist. 2002);

7    see also Grynberg v. F.E.R.C., 71 F.3d 413, 416 (D.C. Cir. 1995)

8    (“[I]t is standard contract law that a Whereas clause, while

9    sometimes useful as an aid to interpretation, cannot create any

10   right beyond those arising from the operative terms of the

11   document.”).   Their relevance is confined to giving meaning to

12   certain parts of a contract that may otherwise be ambiguous.        See

13   Hunt v. United Bank & Tr. Co., 210 Cal. 108, 115 (1930).

14   Ultimately, if the operative part of a contract is clear, that

15   meaning controls.    See Powertech Tech., Inc. v. Tessera, Inc.,

16   No. 10-cv-945 CW, 2013 WL 12324116, at *10 (N.D. Cal. Apr. 15,

17   2013) (citing 17A Am. Jur. 2d Contracts § 383).

18             The operative part of the agreement is clear in this

19   case.   Plaintiff cannot point to any portion of the PCA that is

20   otherwise ambiguous and that would be clarified by the reference
21   to RM 208 in the recitals.    The agreement explicitly sets forth

22   the obligations of each party and provides a definition of the

23   scope of the project.    Regardless, the court cannot ascertain any

24   relevant promise made on the part government in this recital.

25   The recital merely notes that “the Government may carry out bank

26   stabilization work . . . if the Assistant Secretary of the Army
27   (Civil Works) determines that such work is necessary to protect

28   the overall integrity of the project.”     (Pl.’s App. Ex. 4 at 1
                                        9
1    (emphasis added).)    The recital merely restates defendants’

2    authority under the Water Resources Development Act of 1999 and

3    emphasizes that performing such work remains within the Assistant

4    Secretary’s discretion, outside of the promises made in the

5    operative portion of the agreement.

6              In hopes of creating a factual dispute, plaintiff makes

7    two arguments in support of its contention that defendants had

8    contractual obligations related to RM 208.    First, plaintiff

9    argues that defendants would not have performed all the

10   previously-mentioned engineering and environmental work if it had

11   no obligation to do so.   Second, plaintiff provides evidence that

12   USACE used funds earmarked for this project and provided by

13   plaintiff pursuant to its cost-sharing obligation under the PCA

14   for work on RM 208.   (See Pl.’s App. Exs. 16 & 17 (Docket Nos.

15   46-18 & 46-19).)

16             Plaintiff’s argument that the government would not have

17   performed the work if it did not have an obligation to do so is a

18   non-sequitur.   The evidence merely shows that the government

19   inquired into the appropriateness of bank stabilization work at

20   RM 208.   Indeed, before defendants could undertake such work,
21   under Section 305 of the Water Resources Development Act of 1999,

22   the Assistant Secretary had to first determine that such work is

23   necessary to the overall project and conduct environmental

24   review.   In the absence of language from the PCA that supports

25   the existence of an obligation, the court cannot conclude that

26   the authorization for the engineering and environmental work was
27   anything but an exercise of the Assistant Secretary’s

28   discretionary authority under this statute.
                                      10
1             Plaintiff’s second argument, that the USACE used funds

2    meant for the project, relies on letters sent to plaintiff from

3    government officials.   The cited evidence shows that the

4    government asked for required cash contributions under the PCA to

5    fund contracts for RM 208 engineering design reports and

6    environmental documentation.   (See id.)   The letters mention

7    plaintiff’s cash contribution share of 25% (see id.), which is

8    the exact share specified in the PCA (see Pl.’s App. Ex. 4 at 5).

9    However, this evidence is not enough to establish that RM 208 was

10   the subject of any contractual obligations.     Generally, extrinsic

11   evidence like these letters “is inadmissible to contradict a

12   clear contract term.”   Pierce Cty. Hotel Emps. & Rest. Emps.

13   Health Tr. v. Elks Lodge, B.P.O.E. No. 1450, 827 F.2d 1324, 1327

14   (9th Cir. 1987).   While California law states that extrinsic

15   evidence may be used to prove a meaning of a term that is

16   otherwise unambiguous on its face, the offered evidence should

17   “prove a meaning to which the language of the instrument is

18   reasonably susceptible.”   Pac. Gas & Elec. Co. v. G. W. Thomas

19   Drayage & Rigging Co., 69 Cal. 2d 33, 37 (1968).

20            Here, the meaning of the term “project” in the PCA
21   cannot reasonably be construed to include work at RM 208.     The

22   scope of the project is defined in terms of the gradient facility

23   structure. (See Pl.’s App. Ex. 4 at 2.)    Similarly, the PCA

24   enumerates in detail “total project costs,” yet it makes no

25   mention of costs for bank stabilization work.    (See id. at 3.)

26   Instead, the type of costs listed relate to the construction of
27   the actual facility, not work upstream.    (See id.)   Further,

28   plaintiff cannot argue that the parties could not have
                                     11
1    anticipated including references to bank stabilization work in

2    these definitions.   As explained previously, the PCA refers to RM

3    208 in its recitals without identifying any legal rights and

4    obligations related to that work.

5             Although plaintiff made cost contributions related to

6    RM 208, its remedy at the time would have been to contest its

7    obligation to contribute funds.   Plaintiff cannot use its then-

8    acquiescence to expand the scope of the contract beyond what the

9    plain language of the agreement supports.   See Pace v. Honolulu

10   Disposal Serv., Inc., 227 F.3d 1150, 1158 n.10 (9th Cir. 2000)

11   (courts cannot “admit[] parol evidence that is wholly

12   inconsistent with the terms of [the agreement]”).

13            Even if these letters establish that RM 208 is included

14   in the scope of the project, nothing in the PCA required

15   defendants to perform bank stabilization work at RM 208.   The

16   only mention of RM 208 in the agreement is language emphasizing

17   the Assistant Secretary’s discretion under the relevant statute

18   to authorize such work.   (See Pl.’s App. Ex. 4 at 1.)3

19   Consistent with this statutory authority, defendants simply

20   explored the necessity of any work at RM 208.   Because the
21   agreement did not place any limits on the Assistant Secretary’s

22

23       3     The PCA also states that such work “if approved may be
     reflected in an amendment to this Agreement.” (Id.) If the PCA
24   already required defendants to conduct bank stabilization work at
     RM 208, any further amendment would be unnecessary, and this
25   language would be superfluous. Such a reading is inconsistent
26   with basic principles of contract interpretation. See
     Brinderson-Newberg Joint Venture v. Pac. Erectors, Inc., 971 F.2d
27   272, 278–79 (9th Cir. 1992) (“It is well settled that a contract
     should be interpreted so as to give meaning to each of its
28   provisions.”).
                                     12
1    discretion, the court cannot independently determine whether the

2    exercise of that discretion was reasonable.    See United States v.

3    Basin Elec. Power Co-op., 248 F.3d 781, 797 (8th Cir. 2001)

4    (“[W]here a contract gives broad discretion . . . to one of the

5    parties,” it is inappropriate to “rewrite the bargained-for-terms

6    of the contract by limiting the [] party’s discretion.”).

7    Therefore, as a matter of law, the Assistant Secretary’s

8    discretionary decision not to authorize bank stabilization work

9    at RM 208 is not a breach of the PCA.

10            Accordingly, the court must dismiss plaintiff’s breach

11   of contract claim with respect to RM 208.

12       B.   Plaintiff’s Remaining Claims Related to RM 208

13            Plaintiff cannot use any implied covenants, such as the

14   implied covenant of good faith and fair dealing, to create an

15   obligation related to RM 208.   As explained previously, the

16   project as defined by the agreement did not include RM 208 and,

17   even if it did, the PCA did not otherwise require defendants to

18   complete bank stabilization work there.     The implied duty of good

19   faith and fair dealing, the only implied covenant mentioned in

20   plaintiff’s opposition, “cannot expand a party’s contractual
21   duties beyond those in the express contract or create duties

22   inconsistent with the contract’s provisions.”    Precision Pine &

23   Timber, Inc. v. United States, 596 F.3d 817, 831 (Fed. Cir.

24   2010); see also Racine & Laramie, Ltd. v. Dep’t of Parks &

25   Recreation, 11 Cal. App. 4th 1026, 1032 (4th Dist. 1992) (“[T]he

26   implied covenant is limited to assuring compliance with the
27   express terms of the contract, and cannot be extended to create

28   obligations not contemplated in the contract.”).     For the reasons
                                     13
1    given previously, construing an implied covenant to require

2    certain actions on the part of defendants related to RM 208 runs

3    counter to the very terms of the PCA.

4                Lastly, plaintiff fails to defend in its opposition any

5    claims it may have related to RM 208 for breach of implied

6    warranty and violations of the Administrative Procedure Act.      The

7    court cannot identify any independent legal support for these

8    claims.   Accordingly, because plaintiff has no claim with respect

9    to RM 208, the court must also dismiss the related request for

10   declaratory relief under the Declaratory Judgment Act, 28 U.S.C.

11   § 2201.     In order to be entitled to relief under the Declaratory

12   Judgment Act, the party must have a viable underlying claim.      See

13   City of W. Sacramento v. R & L Bus. Mgmt., No. 2:18-cv-900 WBS

14   EFB, 2019 WL 2249630, at *4 (E.D. Cal. May 23, 2019) (citations

15   omitted).

16               IT IS THEREFORE ORDERED that defendants’ Motion for

17   Partial Summary Judgment (Docket No. 44) be, and the same hereby

18   is, GRANTED.

19   Dated:    July 18, 2019

20
21

22

23

24

25

26
27

28
                                       14
